Case 1:20-cv-00189-JSR Document 112 Filed 11/04/20 Page1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

~~ 7

CARNEGIE INSTITUTION OF
WASHINGTON and M7D CORPORATION,

Plaintiffs,
Case No. 20-cv-0189 (JSR)
Vv.

PURE GROWN DIAMONDS, INC. and ORDER
IIA TECHNOLOGIES PTE, LTD. d/b/a
IA TECHNOLOGIES,

Defendants.

 

 

WHEREAS Defendants have informed the Court that a public redacted version of
Plaintiffs’ Memorandum of Law in Opposition to Defendants’ Motion for Summary Judgment
(ECF No. 109) was filed on November 2, 2020, that inadvertently did not include redactions to

certain of Defendants’ highly confidential information;

WHEREAS Defendants have moved the Court to remove from the case docket the

document at ECF No. 109; and
WHEREAS Plaintiffs do not oppose Defendants’ motion;

THEREFORE for good cause shown the Court respectfully directs the Clerk of the Court
to strike the following document from the docket but retain the summary docket text for the
record: ECF No. 109. The parties shall cause to be filed a corrected public redacted version of

Plaintiffs’ Memorandum of Law in Opposition to Defendants’ Motion for Summary Judgment,

Dated: November 3, 2020 Sef 4 Wy .
HONGED S. RAKOFF, U.S.D.J.

 
